DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed June 4, 2021. In virtue of this communication, claims 1-8 are currently patentable. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neeter et al. (US 20200005538 A1) in view of Iba (US 20070132663 A1)  discloses operational scenario wherein an expert worker collaborates with a remote novice worker using an exemplary collaboration system configured to provide immersive collaboration based on configuring a real scene VRE operable from a real scene and a remote VRE operable remote from the real scene with an MR scene model of the real scene, creating an MR scene in each of the real scene VRE and remote VRE based on augmenting the MR scene model with an object model, calibrating the remote MR scene to correspond in three- dimensional space with the real scene MR scene model, and automatically providing immersive collaboration based on the MR scene in the remote VRE and updating the real scene VRE with changes to the remote VRE. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically A remote work-support system comprising: a first display device to be worn on a first user working at a work site; a surrounding imaging device disposed on the work site, which is different from the first display device; and an information processing device provided at a predetermined spot, configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624